DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection for claims 1-5 does not use means plus function analysis 
Claims 1-5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

	

Claim 1 discloses “using a classical computing component”. The examiner submits the decoder is a classical computing component and part of the classical computing system in figure 3 and figure 6.  The examiner submits the claimed “classical computing component would encompass the decoder”.  The specification discloses the decoder in paragraphs [0012, 0019, 0037, 0059, 0071-0073, 0089-009, 0093, 0096, 0097, 00113].  
Decoder for Measurement Based Quantum Computer (MBQC)
The examiner notes the applicant’s specification [0059] discloses a Union-Find decoder for the Measurement Based Quantum Computer (MBQC) approach, but paragraph [0059] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach”. (The examiner is not clear if the applicant has possession of a functional decoder if there are still “key challenges for implementation”).
Decoder for Fusion Based Quantum Computer (FBQC)
Paragraphs [0071-0073, 0089-009, 0093, 0096, 0097, 00113] disclose a decoder for the Fusion Based Quantum Computing (FBQC). Paragraph [0072] discloses “decoder 3[3]3… can include any number of classical computing components such as processors (CPUs, GPUs, TPUs)”. The examiner submits the CPU is a general purpose computer.  The CPU of  decoder needs an algorithm to perform the function of decoding since “determining” is performed by a special purpose computer as noted in the specification paragraph [00176]. The applicant has disclosed how to create the syndrome graph in paragraph [0094]. However, the examiner understands the syndrome graph would need an algorithm for decoding, such as minimum-weight matching or union-find.  “Fusion-based quantum computation”(page 9) Section V subsection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”(examiner underline). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (page 3) and discloses using minimum-weight perfect matching decoding algorithm(page 4) and union find  decoding algorithm (page 5).  The applicant has not disclosed a decoding algorithm, such as minimum-weight matching or union-find, for the FBQC.
The applicant fails to disclose a specific algorithm in the decoder for the FBQC. Therefore, since the applicant fails to disclose an algorithm in the decoder for the FBQC, the examiner submits the specification, as filed, fails to demonstrate, to one of ordinary skill, possession of the invention. 

Lack of Enablement for fault tolerant quantum computing systems
Claims 1-5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for fault tolerant quantum computing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use  the invention commensurate in scope with these claims. 
Wands Factors
Breadth of the claims
Claim 1 discloses a “quantum system”.

Paragraph [0002] of the specification discloses “the present disclosure relate generally to quantum computing devices and methods and, more specifically, to fault tolerant quantum computing10 devices and methods”. 
Paragraph [0007] discloses “Described herein are embodiments of fault-tolerant systems and methods for 5quantum computing that do not necessary rely on large cluster states of qubits”.
Paragraphs [0037] and [0038] disclose fault tolerant computation.
Paragraph [0066] disclose “the system shown in FIG. 3 provides for fault tolerant quantum computation”. 
The examiner submits the claimed “quantum system” would encompass fault tolerant quantum computing system.
“Fusion-based quantum computing” on page 19 last 3 lines of the bottom of left column, discloses, “[a]s technology moves ever closer to realizing these systems, having such a theoretical framework will be an important tool for engineering hardware design to achieve large scale fault-tolerant quantum computation”(underline added).  The examiner submits, since this FBQC is a theoretical framework, the FBQC quantum computer system has not been realized as of yet.  
The WSJ published an article “PsiQuantum Raises $450 Million to Build Its Quantum Computer” on July 27 2021. The article explicitly discloses “PsiQuantum doesn’t have an early-stage quantum computing prototype yet that customers can test”. 
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. 
 “Quantum Computing in the NISQ era and beyond” by John Preskill, on page 15, discloses “we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers”. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  
	Nature of the invention
Quantum computing is hard. “Quantum Computing in the NISQ era and beyond” by John Preskill, on page 4, discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the claimed “quantum system” would encompass a fault tolerant quantum computing system, the examiner submits one of ordinary skill would not be able to make and use the full scope of the claimed invention at the time the invention was filed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
Claim 1 discloses a “quantum system”.

Paragraph [0002] of the specification discloses “the present disclosure relate generally to quantum computing devices and methods and, more specifically, to fault tolerant quantum computing10 devices and methods”. 
Paragraph [0007] discloses “Described herein are embodiments of fault-tolerant systems and methods for 5quantum computing that do not necessary rely on large cluster states of qubits”.
Paragraphs [0037] and [0038] disclose fault tolerant computation.
Paragraph [0066] disclose “the system shown in FIG. 3 provides for fault tolerant quantum computation”. 
The examiner submits the claimed “quantum system” would encompass fault tolerant quantum computing system.
 “Fusion-based quantum computing” on page 19 last 3 lines of the bottom of left column, discloses, “[a]s technology moves ever closer to realizing these systems, having such a theoretical framework will be an important tool for engineering hardware design to achieve large scale fault-tolerant quantum computation”(underline added).  The examiner submits, since this FBQC is a theoretical framework, the FBQC quantum computer system has not been realized as of yet.  Moreover, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230. 
The WSJ published an article “PsiQuantum Raises $450 Million to Build Its Quantum Computer” on July 27 2021. The article explicitly discloses “PsiQuantum doesn’t have an early-stage quantum computing prototype yet that customers can test”. The examiner submits the WSJ article is further evidence that the claims lack substantial and credible utility. 
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.
 “Quantum Computing in the NISQ era and beyond” by John Preskill, on page 15, discloses “we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers”.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  Once again, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817